      Case 5:16-cr-00264-DNH Document 216 Filed 10/18/19 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------

UNITED STATES OF AMERICA,

             -v-                                       5:16-CR-264

CHRISTOPHER M. SWARTZ,

                           Defendant.

-----------------------------------

APPEARANCES:                                           OF COUNSEL:

HON. GRANT C. JAQUITH                                  TAMARA THOMSON, ESQ.
United States Attorney for the                         Ass't United States Attorney
   Northern District of New York
100 South Clinton Street, P.O. Box 7198
Syracuse, NY 13261

UNITED STATES DEPARTMENT                               JOHN N. KANE, JR., ESQ.
   OF JUSTICE - TAX DIVISION
Northern Criminal Enforcement Section
601 D Street NW, Room 7122
Washington, DC 20530

AKERMAN LLP                                            SCOTT M. KESSLER, ESQ.
Attorneys for Claimant Orienta
   Investors, LLC
666 Fifth Avenue, 20th Floor
New York, NY 10103

DAVID N. HURD
United States District Judge

                               ORDER PERMITTING DISCOVERY

      The United States of America (the "Government") has moved under Federal Rule of

Criminal Procedure ("Criminal Rule") 32.2(c)(1)(B) for leave to conduct discovery to resolve

factual issues regarding the alleged ownership interest of third-party claimant Orienta
       Case 5:16-cr-00264-DNH Document 216 Filed 10/18/19 Page 2 of 2




Investors, LLC ("Orienta") in the proceeds of the sale of Jreck Subs.1 Dkt. No. 212; see also

Dkt. No. 203 (approving interlocutory sale in accordance with Criminal Rule 32.2(b)(7)).

      Upon review of the Government's motion and supporting affidavit, the Court finds that

"discovery is necessary or desirable to resolve factual issues" concerning Orienta's alleged

ownership interest. See FED. R. CRIM. P. 32.2(c)(1)(B) (permitting court to direct discovery in

accordance with the Federal Rules of Civil Procedure).

      Therefore, it is

      ORDERED that

      The parties may conduct discovery in accordance with the Federal Rules of Civil

Procedure for the purpose set forth supra.

      IT IS SO ORDERED.



Dated: October 18, 2019
       Utica, New York.




          1
             "Jreck Subs" or the "Asset" are shorthand terms for "any and all interests" defendant Christopher
  Swartz held in "the franchisor corporate business doing business as Jreck Subs in Watertown, New York,"
  including the "franchise rights, trademarks, and other brand-related intellectual property."

                                                     -2-
